Citation Nr: 0946996	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  98-08 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a skin disability, 
including as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1987 to May 1987 
and from January 1989 to April 1993.  

This appeal came before the Board of Veterans' Appeals 
(Board) from rating decisions by the Portland, Phoenix, and 
Los Angeles Regional Offices (RO's) of the Department of 
Veterans Affairs (VA).  

In March 2000 and July 2008, the Board remanded the Veteran's 
appeal to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development. 


FINDING OF FACT

A skin disability was not manifested during service or for 
many years thereafter, nor is it otherwise related to active 
service. 


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by 
service, including as due to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in January 2003 and April 2006, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disability to 
active service, to include as due to an undiagnosed illness, 
and noted other types of evidence the Veteran could submit in 
support of his claim.  The Veteran also was informed of when 
and where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a skin 
disability, to include as due to an undiagnosed illness.  
Thus, any failure to develop this claim under the VCAA cannot 
be considered prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has 
had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
appellant's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
also has been provided with VA examinations which address the 
contended causal relationship between the claimed disability 
and active service, to include as due to an undiagnosed 
illness.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

Legal Criteria and Analysis

The Veteran contends that he incurred a skin disability 
during active service, to include as due to an undiagnosed 
illness.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  
Consideration of a Veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

A qualifying chronic disability means a chronic 
disability resulting from any of the following (or any 
combination of the following): an undiagnosed illness; 
the following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or 
symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any 
other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or 
any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) 
warrants a presumption of service- connection.  
38 C.F.R. § 3.317(a).  

The term medically unexplained chronic multisymptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will 
not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a).  

"Objective indications of chronic disability" include 
both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a).  

A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar.  
38 C.F.R. § 3.317(a).  

A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States.  38 C.F.R. § 3.317(a).  

Signs or symptoms which may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
(1) Fatigue (2) Signs or symptoms involving skin (3) 
Headache (4) Muscle pain (5) Joint pain (6) Neurologic 
signs and symptoms (7) Neuropsychological signs or 
symptoms (8) Signs or symptoms involving the respiratory 
system (upper or lower) (9) Sleep disturbances (10) 
Gastrointestinal signs or symptoms (11) Cardiovascular 
signs or symptoms (12) Abnormal weight loss (13) 
Menstrual disorders.  38 C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if 
there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or if there is 
affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from active 
duty in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; or if 
there is affirmative evidence that the illness is the 
result of the Veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf Veteran" means a Veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, on 
September 10, 1992, the Veteran was assessed with an unknown 
rash.  On September 16, 1992, the Veteran reported a recent 
history of urticaria for three months.  A Report of Medical 
Examination dated in February 1993 for separation purposes 
reflects that the Veteran's skin and lymphatics were 
clinically evaluated as normal.  

On VA examination in June 1995, the Veteran stated that he 
developed a rash on the chest which later spread to the 
remainder of the torso and extremities.  He stated that no 
treatment was given in service.  Following physical 
examination, the examiner diagnosed urticaria, probably 
cholinergic.  The examiner noted that the Veteran's history 
is very compatible with this diagnosis, even though he had no 
skin lesions at time of examination.  

VA outpatient treatment records dated in April 2004 reflect 
that the Veteran was assessed with episodic urticaria with 
unknown etiology.  

On VA examination in July 2007, the Veteran reported that he 
developed an outbreak of follicular papules on forearms in 
1992.  He stated that he was not treated for that condition 
until 1993, and was treated several times since then.  
Following physical examination, the VA examiner diagnosed 
scarring nodules of prurigo nodularis, apparently the end 
result of an inflammatory folliculitis.  The VA examiner 
noted that there appeared to be an underlying pruritis that 
contributed to the formation of the nodules and subsequent 
scarring process.  The VA examiner opined that the condition 
arose during service and was mildly disfiguring.  This 
examiner stated that the pruritis associated with the 
Veteran's condition is likely significantly distracting at 
times.  This examiner noted that the Veteran's cholinergic 
urticaria, by history, appeared resolved, as the Veteran had 
no further episodes, and appeared unrelated to the chronic 
folliculitis/prurigo nodularis that the Veteran continued to 
have.  The VA examiner went on to note that the underlying 
causes and contributing factors to the Veteran's chronic 
pruritis may not have been fully identified at time of 
examination, and that additional testing had been ordered.  

Following VA examination in January 2009, the examiner VA 
diagnosed prurigo nodularis, with unclear underlying 
etiology.  The VA examiner noted that the pruritus was 
possibly driven by underlying xerosis.  This examiner stated 
that the Veteran was treated in 1992 for what may have been 
folliculitis, although no diagnosis was rendered at the time.  
This examiner noted that, on clinical examination, there were 
no objective manifestations of a disability manifested by a 
skin rash, infections, or sores, which cannot be attributed 
to a diagnosed illness (prurigo nodularis).  The VA examiner 
opined that he could not resolve the issue of whether or not 
the prurigo nodularis is due to service, including any 
incidents of service, without resort to mere speculation.  
This examiner reasoned that prurigo nodularis is a chronic 
skin condition for which the underlying etiology cannot be 
determined in many patients.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a skin 
disability, to include as due to an undiagnosed illness.  
Based on the objective findings at the January 2009 VA 
examination, there is no skin disability due to an 
undiagnosed illness.  The VA examiner noted that the 
Veteran's skin disability was diagnosed as prurigo nodularis.  
Accordingly, because the Veteran's skin disability has been 
attributed to a known clinical diagnosis, the Board finds 
that service connection for a skin disability, to include as 
due to an undiagnosed illness, is not warranted.  See 
38 C.F.R. § 3.317.  

The Veteran also is not entitled to service connection for a 
skin disability on a direct service connection basis.  The 
Board notes that, while the conclusions of a physician are 
medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based 
upon an inaccurate factual premise is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The Court has held that the value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 
5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is aware that 
it cannot make its own independent medical determinations and 
must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Evans, 12 Vet. App. at 30; see also Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.

The Board finds it significant that, although the VA examiner 
stated in July 2007 that the Veteran's "condition arose 
during service," it is not clear as to which skin disability 
this examiner was referring to, as the Veteran had been 
diagnosed with several different skin disabilities throughout 
the appeal period.  Moreover, the VA examiner stated in July 
2007 that the cholinergic urticaria appeared resolved and 
unrelated to the chronic folliculitis/prurigo nodularis.  
This examiner also stated that the underlying causes and 
contributing factors to the Veteran's chronic pruritis may 
not have been fully identified at time of examination.  In 
other words, the VA examiner offered two conflicting opinions 
and the Board is unable to find a clear explanation for 
either opinion.  The Board therefore determines that the 
January 2009 VA examination findings that the examiner could 
not resolve the issue of whether or not the prurigo nodularis 
is due to service, including any incidents of service, 
without resort to mere speculation, as well as the supporting 
rationale, are entitled to more probative weight than the 
July 2007 VA examination findings.   

Moreover, the Board finds it significant that the Veteran's 
skin was clinically normal upon separation from service.  The 
clinically normal findings are significant in that it 
demonstrates that trained military medical personnel were of 
the opinion that no skin disability was present at that time.  
The February 1993 examiner's finding of clinically normal 
skin is even more significant since the examiner knew of the 
complaint of a skin disability; nevertheless, a skin 
disability was not detected.  The Board views the separation 
examination report as competent evidence that there was no 
skin disability at that time.  

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Veteran has not shown, however, that 
he has the expertise required to diagnose a skin disability.  
Nor is the Veteran competent to offer an opinion regarding 
any causal relationship between this disability and active 
service, to include as due to an undiagnosed illness. While 
the Veteran's contentions have been considered carefully, 
these contentions are outweighed by the medical evidence of 
record.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disability, 
including as due to an undiagnosed illness, is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


